Title: Continental Congress Remarks on the Provisional Peace Treaty, [19 March 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, March 19, 1783]

Mr. Hamilton urged the propriety of proceeding with coolness and circumspection. He thought it proper in order to form a right judgment of the conduct of our Ministers, that the views of the French & British Courts should be examined. He admitted it as not improbable that it had been the policy of France to procrastinate the definite acknowledgmt. of our Independence on the part of G B in order to keep us more knit to herself & untill her own interests could be negotiated. The arguments hower, urged by our Ministers on this subject, although strong, were not conclusive; as it was not certain, that this policy & not a desire of excluding obstacles to peace, had produced ye. opposition of the French Court to our demands. Caution & vigilance he thought were justified by the appearance & that alone. But compare this policy with that of G B, survey the past cruelty & present duplicity of her councils, behold her watching every occasion & trying every project for dissolving the honorable ties which bind the U.S. to their ally, & then say on which side our resentments & jealousies ought to lie. With respect to the instructions submitting our Ministers to the advice of France, he had disapproved it uniformly since it had come to his knowledge, but he had always judged it improper to repeal it. He disapproved highly of the conduct of our Ministers in not shewing the preliminary articles to our Ally before they signed them, and still more so of their agreeing to the separate article. This conduct gave an advantage to the Enemy which they would not fail to improve for the purpose of inspiring France with indignation & distrust of the U.S. He did not apprehend (with Mr. Mercer) any danger of a coalition between F & G B against America, but foresaw the destruction of mutual Confidence between F & the U.S., which wd. be likely to ensue, & the danger which would result from it in case the war should be continued. He observed that Spain was an unwise nation, her policy narrow & jealous, her King old her Court divided & the heir apparent notoriously attached to G B. From these circumstances he inferred an apprehension that when Spain sd. come to know the part taken by America with respect to her, a separate treaty of peace might be resorted to. He thought a middle course best with respect to our Ministers; that they ought to be commended in general; but that the communication of the separate article ought to take place. He observed that our Ministers were divided as to the policy of the Ct of France, but that they all were agreed in the necessity of being on the watch against G B. He apprehended that if the ministers were to be recalled or reprehended, that they would be disgusted & head & foment parties in this Country. He observed particularly with respect to Mr. Jay that altho’ he was a man of profound sagacity & pure integrity, yet he was of a suspicious temper, & that this trait might explain the extraordinary jealousies which he professed. He finally proposed that the Ministers sd. be commended and the separate article communicated.
 